                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           WESTERN DIVISION

MANUEL DEJESUS PEREZ ALVAREZ                                               PLAINTIFF
Reg #99173-179

v.                        CASE NO. 4:17-CV-00731 BSM

UNITED STATES, et al.                                                   DEFENDANTS

                                        ORDER

      After de novo review of the entire record, including Manuel Alvarez’s objections,

United States Magistrate Judge Beth Deere’s recommended disposition [Doc. No. 48] is

adopted, the United States’s motion for summary judgment [Doc. No. 42] is granted,

Alvarez’s motion to appoint an expert [Doc. No. 50] is denied as moot, Correct Care

Solutions, LLC’s (“CCS”) motion to dismiss [Doc. No. 40] is granted, and Alvarez’s claims

against CCS are dismissed without prejudice, see 28 U.S.C. § 1367(c).

      IT IS SO ORDERED this 4th day of April 2019.



                                                 _________________________________
                                                  UNITED STATES DISTRICT JUDGE
